Citation Nr: 0404069	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a dysthymic 
disorder, and depression.

3.  Entitlement to service connection for residuals of a 
laceration of the right shoulder.

4.  Entitlement to service connection for degenerative 
changes of the cervical spine.

5.  Entitlement to service connection for hallux limitus of 
the left foot.

6.  Entitlement to service connection for residuals of a 
right foot injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served on active duty from February 1972 to 
July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying the appellant's 
claims of entitlement to service connection for post-
traumatic stress disorder, a dysthymic disorder and 
depression, residuals of a right shoulder laceration, 
degenerative changes of the cervical spine, hallux limitus of 
the left foot, and residuals of a right foot injury.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
appellant of the further action that is required on his part.


REMAND

In April 1998, the appellant executed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, designating the Disabled American Veterans 
(DAV) as his representative in matters pending before VA.  
That document was received by the RO in May 1998.  The DAV 
thereafter participated fully in the representation of the 
appellant's interests in the claims for service connection 
herein at issue until September 2003, when there was received 
by the RO correspondence from the DAV noting that the 
appellant in an August 1999 submission to the RO had 
indicated the following:  

Comes now the Petitioner, (appellant's name and 
social security number), pro se....

On the basis of that single statement, and notwithstanding 
the DAV's active representation of the appellant from August 
1999 to September 2003, the DAV argued that that the 
appellant had revoked his power of attorney and elected to 
proceed pro se or without representation.  

In light of the circumstances set forth above, it is the 
Board's conclusion that the appellant did not revoke his 
power of attorney, pursuant to 38 C.F.R. § 20.607 (2003) in 
this instance.  The record does not reflect that the 
appellant completely understood the legal terminology 
utilized in his August 1999 statement to the RO and his 
subsequent actions in no way reflect an intention on his part 
to proceed pro se.  For example, see the claimant's February 
2000 request that he be represented by the DAV at a hearing, 
and the fact that DAV represented the appellant at an April 
2000 hearing.  Likewise, there has been no proper withdrawal 
of representation by the DAV in this matter.  See 38 C.F.R. 
§ 20.608 (2003).  As such, return of the case to the RO is 
required to permit DAV to undertake full representation of 
the appellant in this case, including the filing of a VA Form 
646, Statement of Accredited Representative in Appealed Case.  
If the appellant wishes to withdraw his power of attorney, or 
if DAV wishes to withdraw from representing the claimant the 
parties must do so in accordance with the provisions of 38 
C.F.R. § 20.607, 20.608 (2003).  

Secondly, before determining whether the claimed disorders 
were incurred or aggravated in the line of duty, and not the 
result of willful misconduct, is the question of the 
appellant's discharge from military service.  There is a lack 
of clarity as to this matter, given that the record contains 
three separate, undated Department of Defense Forms 214, 
Report of Separation from Active Duty, indicating, 
respectively, that the appellant was discharged under 
conditions other than honorable, under honorable conditions, 
and honorable.  There likewise is a handwritten note from the 
National Personnel Records Center, dated in June 1979, 
setting forth a finding that the Department of the Army had 
determined that the appellant had served from February 25, 
1972, to July 1, 1975, under honorable conditions 
(administrative determination).  In addition, a single page 
(page 3) of an undated determination of the Army Board for 
Correction of Military Records (ABCMR), and the October 1999 
approval by the Army Review Boards of the ABCMR's unspecified 
determination are on file.  Alas, neither document indicates 
what the ABCMR's full findings were.  Further clarification 
and retrieval of pertinent records of the ABCMR is thus in 
order.  Depending on the service department's ultimate 
determination as to the character of the appellant's 
discharge, the preparation of an Administrative Decision by 
the RO as to the character of the appellant's discharge may 
also be necessary.  

Further efforts are also needed to obtain a complete set of 
the appellant's service medical and personnel records, to 
ensure compliance with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
available service medical records do not disclose medical 
treatment for injuries alleged to have been sustained in a 
February 1973 inservice fall through a plate glass window.  
Thus, further efforts are in order to secure all pertinent 
records.

Regarding the VCAA, it is noteworthy that such became law 
following the initiation of the claims herein at issue.  The 
VCAA significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

Under the VCAA, "Quartuccio sufficient" notice of what 
evidence is needed to substantiate the claims in question 
must be provided to the appellant.  This includes notice of 
what portion of that necessary evidence the appellant is 
personally required to submit, and notice of what portion of 
what evidence VA will secure.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, no attempt was made to 
provide Quartuccio sufficient notice to the appellant until 
the RO's issuance of a letter, dated in May 2003.  Thus, the 
date of the issuance of this letter appears to conflict with 
the chronological steps set forth in the plain language of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should advise DAV that, under 
the facts of this particular case, the 
appellant's August 1999 statement as to 
his proceeding pro se in this matter does 
not represent a revocation of 
representation.  If DAV wishes to 
withdraw from representing the claimant, 
or if the claimant wishes to withdraw his 
power of attorney in favor of the DAV, 
the action must be undertaken in 
accordance with the provisions of 38 
C.F.R. §§ 20.607, 20.608.  

2.  In light of the chronological steps 
set forth in 38 U.S.C.A. §§5100, 5103; 38 
C.F.R. § 3.159, the RO must address 
whether the appellant was prejudiced by 
VA's May 2003 issuance of a VCAA letter.  

3.  The RO should obtain a complete set 
of the appellant's service medical and 
personnel records, including but not 
limited to any line of duty and Article 
32 investigations, as well as those 
Department of the Army determinations 
relating to the appellant's character of 
discharge.  All records utilized by the 
ABCMR and full written determinations of 
the ABCMR involving the appellant's 
period of military service must also be 
obtained.  Once obtained, such records 
must then be made a part of the claims 
folder.  Efforts to secure these records 
must be documented in the claims folder.

4.  The RO should ascertain whether the 
service department has determined that 
the character of the appellant's 
discharge from service was honorable or 
under honorable conditions.  If not, an 
Administrative Decision as to the 
character of the appellant's discharge 
must be rendered by the RO.  

5.  If the appellant has qualifying 
service, the RO should obtain any and all 
pertinent records of VA (VA Medical 
Centers in Hampton and Richmond, 
Virginia) and non-VA treatment, not 
already on file, indicated by the 
appellant as having been received by him 
on a VA Form 21-4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs, submitted 
to the RO in June 2003.  In addition, 
updated medical records identifying 
treatment for any disorder herein at 
issue must be obtained from all VA 
Medical Centers, including those located 
in Hampton and Richmond, Virginia, 
regardless of whether they fall within 
the time periods specified in the 
aforementioned release document.  Once 
obtained, such records must be made a 
part of the claims folder.   

6.  If the appellant has qualifying 
service the RO should readjudicate his 
claim of entitlement to service 
connection for post-traumatic stress 
disorder, a dysthymic disorder, residuals 
of a right shoulder laceration, 
degenerative changes of the cervical 
spine, hallux limitus of the left foot, 
and residuals of a right foot injury, to 
include whether each alleged disability 
was incurred or aggravated in the line of 
duty and was not the result of his own 
willful misconduct.  Willful misconduct 
will not be determinative under 38 C.F.R. 
§ 3.1(n) (2003) unless willful misconduct 
was the proximate cause of the injury or 
disability.  Such determinations must be 
reached on the basis of all of the 
evidence on file and governing legal 
authority, inclusive of the VCAA.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


